Citation Nr: 1003423	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating, on an 
extraschedular basis, for the service-connected right knee 
muscle injury, post-operative, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for the Veteran's service-connected right knee 
disability.  The Board notes that the case is now under the 
jurisdiction of the Lincoln, Nebraska RO.

The record reflects that the Veteran requested a hearing in 
conjunction with his appeal.  However, a June 2007 letter 
from the Veteran's representative noted that the Veteran 
wished to withdraw his request for a hearing. 

In August 2008, the Board remanded the Veteran's claim for an 
increased rating for the service-connected right knee muscle 
injury, post operative, for additional development.  In April 
2009, the Board specified the issue on appeal as entitlement 
to an increased disability rating, on a schedular or 
extraschedular basis, for the service-connected right knee 
muscle injury, post operative, currently evaluated as 10 
percent disabling.  In August 2008, the Board issued a 
decision, denying the claim for a schedular disability rating 
in excess of 10 percent for the service-connected right knee 
muscle injury, post operative, and remanded for referral to 
the VA Director of Compensation and Pension to make a 
determination as to the Veteran's entitlement to an increased 
rating, on an extraschedular basis, for the service-connected 
right knee muscle injury, post operative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In August 2008 the Board remanded the issue of entitlement to 
an extraschedular evaluation for the Veteran's service-
connected right knee muscle injury, post-operative, for 
referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1).  

The record reflects that in May 2009, the Huntington RO sent 
a memorandum to the Compensation and Pension Service, 
requesting that it render a determination as to whether the 
Veteran was entitled to an extraschedular increased rating 
for his service-connected right knee muscle injury, post 
operative.

Received from the Director of the Compensation and Pension 
Service was a letter in which it was noted that the May 2009 
memorandum and the Veteran's claims folder had been reviewed.  
In the next paragraph, two unrelated VA outpatient treatment 
records, dated in July 2007 and March 2005, were cited.  In 
the final paragraph, the Director indicated that objective 
evidence did not establish that the Veteran's service-
connected right knee muscle injury, post operative, was 
manifested by such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Director concluded that entitlement to an 
extraschedular increased rating was not established.

The Board notes that while the ultimate conclusion by the 
Director of Compensation and Pension Service in the final 
paragraph was responsive to the RO's May 2009 request, the 
citation of the unrelated VA treatment records dated in July 
2007 and March 2005, simply does not provide a basis for the 
Director's conclusion.  While 38 C.F.R. § 3.321(b)(1) does 
not specifically require that the Director cite the objective 
evidence that supports his or her conclusion, the fact that 
unrelated objective evidence was cited along with the 
Director's conclusions in this case, calls into question the 
accuracy of the conclusions.  Thus, while further delay of 
this matter is regrettable, the Board finds that this matter 
must again be remanded for referral to the Director of the 
Compensation and Pension Service, in accordance with 
38 C.F.R. § 3.321(b)(1), in order that clarification of the 
decision or the reason for citing unrelated VA treatment 
records may be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for an 
increased rating for right knee muscle 
injury, post operative, to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted.  
Explain that the Director's prior opinion 
contained citations to unrelated VA 
treatment records, and request that either 
a clarification for this be provided or a 
new opinion.

2. If the claim is denied, issue a 
supplemental statement of the case (SSOC) 
and afford the Veteran and his 
representative an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

